Case 1:19-cv-03978-RPK-ST Document 52 Filed 06/04/20 Page 1 of 1 PageID #: 270


                                          CIVIL MINUTE ENTRY


BEFORE:                             Magistrate Judge Steven L. Tiscione


DATE:                               June 4, 2020


TIME:                               11:00 A.M.


DOCKET NUMBER(S):                   CV-19-3978 (AMD)


NAME OF CASE(S):                    ALSTON, ET AL. -V- CITY OF NEW YORK, ET AL.


FOR PLAINTIFF(S):                   Berger



FOR DEFENDANT(S):                   Brocker



NEXT CONFERENCE(S):                 AUGUST 4, 2020 AT 12:00 P.M., BY PHONE



FTR/COURT REPORTER:                 11:05 - 11:34 (AT&T)

RULINGS FROM MOTION HEARING:

For the reasons discussed on the record, Defendants' Motion to Stay Discovery [49] is denied at this time. Parties will
attempt to complete document discovery by July 31, 2020. The Court will hold a telephone status conference on August 4,
2020 at 12:00 p.m.
